By the Court.
The prisoner is charged with a grand *399larceny of three ten dollar notes, the property of Mr. Peters ;"the testimony is, that he took the notes ; but he took them with intention to steal them, is the question. now for the jury to decide. The intent of the prisoner .can only be made out by an impartial view of all the cumstances, in reference to the particular case now before the Court. The evidence was, that the prosecutor left his store for a moment or two, leaving the prisoner and Mr. Spencer in the store, and the money on the counter; that when he returned the money was gone, and Mr. Spencer denied having or knowing any thing about it, the prisoner all the time remaining in the store; and that the contention between Peters and Spencer had arisen to some violence, yet the prisoner said nothing; and when the proposition was made by Spencer to go up stairs tobe searched, he acceded to it, and even there did not voluntarily offer to give up the money, but it was found upon him, and forced from his possession.
The jury found the prisoner guilty of Grand Larceny. .